 AAA ELECTRIC, INC.247AAA Electric,Inc. and SimmsElectric Co.andIBEWLocal Union No. 835,affiliated with InternationalBrotherhoodofElectricalWorkers,AFL-CIO.Case 26-CA-3553May 4, 1971DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNINGAND BROWNOn June 2, 1970, Trial Examiner Bernard J. Seffissued his Decision in the above-entitled proceeding,finding that Respondent, AAA Electric, Inc., had en-gaged in and was engaging in certain unfair labor prac-tices, and recommending that it cease and desist there-from and take certain affirmative action as set forth inthe attached Trial Examiner's Decision. He furtherfound that Respondents had not engaged in other un-fair labor practices alleged in the complaint and recom-mended that such allegations be dismissed. Thereafterthe General Counsel filed exceptions to the Trial Ex-aminer's Decision and a brief in support thereof; Re-spondents filed cross-exceptions and a supporting brief;and the General Counsel filed an answering brief to theRespondents' cross-exceptions.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-number panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions, the cross-exceptions,the briefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendationsof the Trial Examiner only to the extent consistentherewith.The complaint in essence alleged that Respondentsviolated Section 8(a)(5) by unilaterally withdrawingrecognition of the Union and ceasing to operate inaccordance with the terms of the collective-bargainingagreement on the Southwest job; violated Section8(a)(1) and (3) by laying off employees on September5, 1969;2 and Section 8(a)(1) and (3) by threateningemployees that the job was going nonunion and condi-tioning future employment on the employees' giving uptheir union membership. The complaint further alleged'In response to the General Counsel's answering brief, Respondents fileda request for leave to file a further brief in order to respond to one of theGeneral Counsel's contentions which it considered "unfounded and unfair";the General Counsel filed an opposition to the Respondents' request. TheBoard administratively granted Respondents' request and accepted the Re-spondents' request, which fully set forth their position, as said brief.'Unless otherwise indicated, all dates are in 1969.190 NLRB No. 23that at all material times Respondents constituted asingle-integrated enterprise.Wiley Simms (hereafter W. Simms) was and is thesole stockholder in AAA which he founded in 1960; healso founded Simms Electric approximately 3 years agoto perform electrical contracting work on jobs success-fully bid by AAA; thereafter at least 75 percent ofSimms Electric's work was on AAA jobs. Prior toApril 1969, when Walter Sears and John Simmsbecame minority stockholders,W. Simms was solestockholder of Simms Electric. On September 2 he soldhis remaining majority interest in Simms Electric' toSears and John Simms. Until September 2, Sears waspresident of AAA and vice president of Simms Electric.After that date Sears became president and treasurer ofSimms Electric and John Simms became vice president.Both before and After September 2, 1969, AAA andSimms Electric have utilized the same offices; both usethe same clerical employees.AAA was awarded the contract for the job involvedherein by the Southwest Electric Co-Op MembershipCorporation (hereinafter Southwest) on February 19,1969. Although there was no written agreement, letter,or subcontract between AAA and Simms Electric,Simms Electric was to (and did until it was removed)provide the labor for the job.4 AAA supplied all thematerials and equipment for the job and the nameAAA was stamped thereon. The company warehousefor the job, in Jackson, Tennessee, was maintained byAAA and so identified by a sign. In fact, AAA's con-sulting engineer on the job, Ince, did not know thatSimms Electric was on the job and testified that as faras he was concerned it was always AAA. When AAAtook over the job in September it hired some of SimmsElectric's employees including Randall Eden, the con-struction superintendent. Eden had been superintend-ent for AAA prior to the formation of Simms Electric;he then became Simms Electric's job superintendent;finally, when AAA also took over the labor portion ofthe Southwest job on September 5, Eden becameAAA's job superintendent.Contrary to the Trial Examiner's somewhat ambigu-ous finding, W. Simms alone made the decision thatAAA would take over the Southwest job; he told Searsto lay off the Simms Electric employees.' In this regardAfter September 2, Simms Electric became Simms-Sears Electric; it isreferred to herein as Simms Electric both before and after September 2.Walter Sears testified that Simms Electric has obtained no new work sinceSeptember 2, and that the only work it had was given to itverbally by W.Simms prior to September 2.Although AAA's contract with Southwest requires that before subcon-tractingany work AAAmust obtain permission of both Southwest and theRural Electrification Administration,AAA did notseek permission to sub-contract to Simms Electric.Nor did AAAnotify its bonding company, asrequired by that company,of its intent to subcontract to Simms Electric.The Trial Examiner had found that "[Simms Electric] was informed,after meetings with representativesof AAA ...that its contract was beingcancelled" and"[W. Simms] concedes that he askedthat AAA Electric take(Cont.) 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDwe note that, although the Respondents claim W.Simms had no interestin SimmsElectric at the time ofthe takeover by AAA (September 5), Sears testified thatW. Simms told him to lay off the Simms Electric em-ployees after W. Simms had sold his majority interestin Simms Electric.After AAA took over the job,Sears, although he hadjust become president of Simms Electric and was pur-portedly no longer affiliated with AAA, remained inthe employ of AAA on a full-time basis on the South-west job until 3 weeks before the hearing herein (March31, 1970) for the purpose of coordinating matters tohold down costs.' Before the AAA takeover, by his ownadmission,he had visited the job only about once every2 weeks and had little contact with the job.7Prior to AAA's successful bid on the Southwest job,W. Simms and Sears voluntarily went to the office ofIBEW, Local 835. Tilghman, an IBEW representative,told them he could supply employees and that theycould choose to work under one of two collective-bar-gaining agreements.A week later they informed Tilgh-man that it was to their advantage to work under theSoutheastern Line Constructors Agreement. Work be-gan on April 9 and members of Local 835 who had beenemployed on another job in the area (the Jackson Elec-tric job) by AAA switched over to the Southwest job.At Job Superintendent Eden's request, Tilghman sup-plied additional men in accordance with the Southeast-ern Line Constructors Agreement.In late June or early July, W. Simms became con-cerned because the job was "not moving." In the next4 to 6 weeks he spent considerable time at the jobsitevisiting the various sections of the job and checking tosee if sufficient equipment and materials were available.He testified that he observed the employees and con-cluded that the men were just not working.W. Simms indicated he discussed the slow progresswith Eden and told Eden that if he did not show somereal progress something would have to be done. AboutAugust 1 personnel realignments were made among theforemen, but according to Eden this seemed to resultover the work." W. Simms admitted he alone made the decision. Searscorroborated W. Simms on this point.6This in ouropinion presents a rather anomalous situation,as Sears wasemployed full time on the job only after he had purportedly severed hisconnections with AAA and become president of Simms Electric which hadbeen removed from the job.'In their brief to the Trial Examiner, Respondents conceded the jointresponsibility for unfair labor practices, if any, up to and including Septem-ber 5. (See first paragraph under the subheading entitled "Concluding Find-ings and Analysis" in section III, A, of Trial Examiner's Decision.) The TrialExaminer found that Simms Electric and AAA Electric (hereinafter AAA)constituted a single-integrated business enterprise on or until about Septem-ber 4, 1969. The General Counsel excepts, contending that AAA and SimmsElectric have at all times (not only until September 4) been and are now anintegrated business enterprise. We find merit in the General Counsel's ex-ceptions. In our opinion the facts clearly indicate that AAA and SimmsElectric, both before and after September 2, were, in actuality, one single-integrated enterprise, and are, therefore, jointly and severally liable for anyviolationsof the Act.only in thesituation becomingworse instead of better.FinallyW. Simms decided to hire a work force underAAA's own name and remove Simms Electric from thejob. Eden was retained as job superintendent. All 29 ofthe Simms Electric employees referred from IBEW,Local 835, were terminated on September 5; the reasonstated on their terminationslipswas"lack of work."AAA assembled a new crew and continued the-job butit refused to abide by the Southeastern Line Construc-tors Agreement.Numerous employee witnesses (Burkeen, Fitzgerald,Jordan, Hickman, Hornsby, Pitman, Tully, and Mor-ris) testifiedin essencethat prior to the layoff Eden toldthem (some singly, some in groups) that if moreprogress were not made the job would be finishednonunion.Many of thesesame employeesalso testifiedin essencethat Eden told them that if they wanted towork non-union he would be willing to hire them.Thus, employee Burkeen testified that Eden offeredhim a job on the day of the layoff stating "it would bepretty good pay ... and benefits and probably a bonusat the end of the job." Fitzgerald testified that on Sep-tember 2 Eden told him the job was definitely goingnonunionbut that he would like to have Fitzgerald stayon as an employee. Eden told Fitzgerald he would paya lineman what a lineman wasworth; there would beno set scale but there would be a bonus depending onhow the company did during the year.' Fitzgerald alsotestified that Eden, on the day of the layoff, indicatedthat if any employees wanted to come back to work hewould be available at his motel.Jordan, whom Eden also told 2 or 3 weeks before thelayoff the job would go nonunion if performance didnot improve, further testified he heard Eden say on theday of the layoff that anyone interested in a job shouldsee him later. Cecil Hickman, whose testimony theTrialExaminer erroneously ascribed to employeeHornsby,I testified that a few days before the layoffEden told him at the Jackson warehouse the job wasgoing to have to go nonunion. Eden also asked Hick-man if he would like to stay on and work for him;Hickman said he would rather not give up his unioncard. Employee Morris was present 3 or 4 days priorto the layoff when Eden told a group of employees thatif something was not done organized labor would notfinish the job. Morris indicated that Eden was talkingto the group and not to Morris personally. Morris fur-ther testified that on the morning of the layoff Edentold him if he wanted to stay on the job and worknonunion Eden would be happy to have him; Morris6The Trial Examiner indicated that "Fitzgerald asked Eden if Fitzgeraldwould lose his [union card]." This was error as the record shows Fitzgeraldasked Eden if Eden would lose his union card.'Hornsby testified Eden said the job "wouldn't be built under organizedlabor if things didn't pick up." Employees Pitman and Tully testified alongparallel lines and to the same effect as Hornsby. AAA ELECTRIC, INC.declined as he did not want to jeopardize his unioncard. 10The Trial Examiner found:... Eden did not threaten any of the Union'smembers that if they did not relinquish their mem-bership in the said Union and give up their "tick-ets" they would be, fired." From the credible tes-timony on the record of all the witnesses Iconclude and find that Eden did in fact tell themen, some singly and some in groups, that unlessthey performed the work required of them theywould be replaced by men who were willing to dothe work they were hired to do.The Trial Examiner did not treat the separate allega-tion of the complaint that the Respondents violatedSection 8(a)(1) by threatening employees that the jobwas going nonunion. In this regard the Trial Ex-aminer's finding, made in connection with the otheralleged 8(a)(1) and (3) conduct, that Eden said nothingabout the job going nonunion, is without record sup-port. For in addition to the employee testimony at-tributing such statements to Eden, Eden himself admit-ted that he might have made such statements.12 We alsonote that the Respondents made the alleged threat areality.Accordingly, we find that the Respondents,10After noting this testimony the Trial Examiner stated "During cross-examination Morris said that the only time Eden talked to him personallywas on the 5th of September which was the day onwhichhe received hislayoff slip."As the General Counsel points out the Trial Examiner's implica-tion is that Moms' statements on cross-examination contradicted his previ-ous testimony The record clearly demonstrates,however, that there was nocontradiction involved For as Moms testified on one occasion Eden wastalking to a group and not Morris personally,and on the other occasionEden spoke to Morris on a personal basis" The Trial Examiner,in so finding,was technically correct In addition,however, he apparently discredited the employee witnesses on this point,and credited Eden In fact,Eden testified,"I told them should they go towork for usas AAA Electricthe union would probably pull their tickets "Similarly, the employee witnesses did not testify that Eden conditionedtheir continued employment on giving up their union cards But, Eden didtell them the job would be nonunion As their testimony indicates, theemployees obviously knew,as union members,that working on a nonunionjob would subject them to the possible loss of their union cards (such apossibility is quite significant to craft union members in the constructionindustry)Thus, Eden's statement had, in fact,substantially the same effectas if he had conditioned their continued employment on their giving up theirunion cardsWe therefore reject the Respondent's contention that Eden'sstatements would in no way constitute a threat to the employees However,based on the Trial Examiner's apparent credibility resolutions,we are con-strained to find that Respondent did not threaten union members that if theydid not relinquish their membership in the Union they would be firedEden testified as followsQ. Mr Eden,you say you didn't tell any of these men it would bea nonunion job9A.Now,I'm not denying that I might have told somebody thatitwas going to be a nonunion job I can't remember if I did.sarrQ You knew that this talk was going around among the men, andyou concede that you may even have said it yourself to some of them,is that correct9A I said the talk was going around Possibly I said it I said I didn'tremember saying it249through Eden, violated Section 8(a)(1) by threateningthe employees of Simms Electric that the job was goingnonunion.The Trial Examiner found that the termination ofthe employees was not violative of Section 8(a)(3) butthat"Respondents discharged all employees whorefused to work for perfectly valid economic reasons."Initially, we note that the reason given for the termina-tions ("lack of work") was not the actual reason.Rather, it appears that the job was lagging and progresswas slow and there was too much work. it However, thereason for the lack of progress is not clear. The Re-spondents attributed the lack of progress to the em-ployees. The General Counsel contends that the prob-lem resulted from lack of organization, including lackof materials and equipment and poor supervision."W. Simms conceded that at one time he thought thatthe difficulty might be in supervision. Ince, the Re-spondents' consulting engineer, testified that the paceof the work force was very slow; he further testified thathe often saw employees standing around waiting formaterials and supplies. Ince said that in his opinion thejob was not organized, and Eden could not get coopera-tion from the men. He testified that Southwest wantedEden replaced because he could not organize the job,but that he (Ince) put Southwest off by asking them towait awhile. In any event, no matter what the reasonfor the slow job progress, W. Simms decided to finishthe job nonunion notwithstanding the obligation tobargain with the Union that he, himself, had assumed."11That progress was slow is clear Thus, Simms testified that, from thestart of the contract to September 5, Simms Electric had completed 21 9miles of the contract expending 873 hours per mile. From that date untilMarch 13, 1970, AAA had completed 65 9 miles expending 549 hours permile." The testimony with respect to who had responsibility for the job wasambiguous and confusing W Simms controlled both corporations. He spent6 weeks observing the job and frequently discussed the job progress withEden Presumably Sears was under W Simms in Respondents' managerialhierarchy, yet W Simms testified that he had no idea what Sears' respon-sibilities and obligations were with respect to the Southwest job, althoughitwas his understanding that Eden worked for Sears W Simms testified thathe only knew that Sears coordinated all the labor for Simms Electric Sears,on the other hand, testified that prior to the layoff he had very little to do("some but not very much contact") with the job He further testified thathe had nothing to do with personnel matters which were handled by Edenand had no part in the decision to terminate the employees After September5, Sears, although no longer affiliated with AAA (W Simms had "relieved"him as President), was employed full time on the Southwest job by AAAIn this regard, we note that the Respondents must have been concernedabout the setup and the supervision of the job. For, after AAA took over,Sears was employed on a full-time basis on the job to assure that materialsand equipment were available, to note job progress, to consult with Eden onlabor problems, and generally to advise on how to hold down costs" The Trial Examiner found that Respondents violated Section 8(a)(5)only to the extent that it refused to continue bargaining with the Union andceased making payments into the Union's benefit fund The General Coun-sel exceptsWe agree with the General Counsel's contention that the Re-spondents further violated Section 8(a)(5) by unilaterally withdrawingrecognition from the Union and by ceasing to accept employees by referralfrom the Union according to the provisions of the collective-bargainingagreement 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Trial Examiner's finding that the men were dis-charged for perfectly valid economic reasons hinges onthe testimony of W. Simms, Eden, and Massengill. W.Simms testified that the men just were not working.Yet, although he had purportedlyspent4 to 6 weeksobserving the job, his testimony was very general innature and consisted primarily of conclusions;[, he wasunable to furnish job locations, dates, or names. Hismost specific testimony was that on one occasion hesaw 8 to 10 men standing around a pole doing nothingand on another occasion he saw a crew with its foremansitting under a tree; he apparently did not attempt tolearn the identity of the foreman or take any action.Eden testified that he could not get the job to moveand that he did not know what happened. He furthertestified that he visited the jobsites daily and the menwere not working. However, like W. Simms' testimony,his testimony comprised generalities and conclusions.He provided no details as to jobsites,dates, or names.Eden testified that although he had authority to termi-nate employees he did not do so, and that althoughmany of the men referred by Tilghman were un-qualified he never rejected them or sent them back toTilghman;" Eden further stated that Tilghman wasunable to provide the number of employees needed byRespondents. 1BThe Respondents next attempted to show that theyhad made no attempt to terminate unsatisfactory em-ployees because such attempts were futile. W. Simmstestified (and the Trial Examiner apparently relied onthis testimony) that it was his understanding that whenmen were fired the next morning Respondents had toput the men back to work because of union pressure;he added that Eden had told him that if an out-of-townman were fired nothing was said, but if a member of theLocal were fired he had to be put back the next day.19Yet, he was unable to point to any specific incidentwhere this had occurred and on cross-examination ad-" The Trial Examiner stated: "[W.] Simms then paraphrased the tes-timony of the General Counsel's witness,Pitman, who had testified on theday before that he, Pitman,would find a crew going and a crew coming buthe never did find one staying."The General Counsel excepts,contendingthe Trial Examiner had mistated the testimony of Pitman. Pitman in factsaid:"I've been in this business 24 years, and there's about three crews.There's onea coming, one a going, and one a staying."More specifically,however, Pitman's statement was used entirely out of context since Pitmanwas not referring to the conditions on the Southwest job as the Trial Ex-aminer's statement implies.Rather, Pitman was describing the conditionthat exists on all jobs in the industry and specifically he was responding toa question as to how many employees had changed over from another ofRespondents' jobs to the Southwest job.11The Southeastern Line Constructors Agreement under which Re-spondents chose to work provides that the employer shall have the right toreject any applicant for employment." In this regard we note that the Southeastern Line Constructors Agree-ment provides that the Employer is free to secure applicants without usingthe referral system when the Union is unable to refer applicants within 3days of the Employer's request." Eden did not corroborate W. Simms' testimony in this regard. He didnot testify that Respondents had any difficulty due to union pressure in firingany employee, members of the Local or otherwise.mitted that of his own knowledge he did not know thatthis was true.Massengill, a foreman on the job prior to the change-over who remained on the job when AAA took over,also testified that the men were just not working. Afterbeing cautioned by the Trial Examiner that generaliza-tions would not suffice, he related that on one occasionhe found employees Carsley and Lessenberry lying un-der a tree and on another occasion it had taken twojourneymen (Carsley and Hopkins) 9 hours to cut in aswitch, a job which should normally take about 1 hour.On cross-examination, however, Massengill admittedthatCarsley had been fired, Lessenberry had beenasked to quit and did in fact quit, and Hopkins alsoquit. Thus, the employees mentioned in the only twospecific instances Massengill was able to testify to wereeither terminated or quit.The Trial Examiner found:Massengill said he had authority to discharge theemployees. He did discharge them but thereafterfound that his discharges represented an exercisein futility because after the men were dischargedthe Union came to see him and, upon exertingsome pressure on behalf of the dischargees, he putsome of them back to work.Massengill was able to relate only one specific exam-ple in this connection, that involving George Burkeen;he testified that after Burkeen was terminated the Un-ion requested Massengill put him back to work and thathe and Eden agreed to put Burkeen back after Bur-keen's case had been discussed for about an hour withthe union steward.20 However, Eden apparently consid-ered Burkeen a good employee; he testified that heoffered Burkeen a job with AAA when AAA took overand added that he considered Burkeen a competentemployee.We also note that Simms' testimony that if a memberof the Local were discharged he had to be put back thenext day was contradicted by the testimony of BusinessRepresentative Tilghman who identified (from GeneralCounsel's Exhibit 3) five employees who were fired forunsatisfactory work as members of Local 835 (Carsley,Goodman, Lee, Weatherford, and Wood). Tilghmanfurther testified that he had not filed a grievance overthe discharge of any of those men, and added that hehad told Eden on several occasions that, if the menreferred were not qualified, he could reject them underthe collective-bargaining agreement.2130The General Counsel contends that the Trial Examiner did not fairlycharacterizeMassengill's testimony as to Burkeen.We agree.For as theGeneral Counsel points out Massengill made no mention of "exercise infutility" or that the Union exerted pressure.Rather, Massengill said that theUnionrequestedit,wediscussedit, and "weagreedthat he could go backto work."" We also note that the Union made every effort to cooperate with theRespondents to improve job progress according to Eden's testimony. AAA ELECTRIC, INC.The record does not support a finding that the Re-spondents were unable to terminate unsatisfactory em-ployees because of union pressure. To the contrary, therecord reveals that employees were terminated for un-satisfactory work. It further reveals that Respondentswere authorized to reject or terminate unqualified em-ployees referred by the Union. And, of course, underthe Act an employer is entitled to terminate any em-ployee for unsatisfactory work or "cause."Respond-ents for some unknown reason chose not to do so.22 Wealso find it improbable that Eden and Massengill whowere on the job on a daily basis and W. Simms whopurportedly spent 4 to 6 weeks observing the job wereunable to testify on this point except in the most con-clusionary and generalizedmanner. In the only specificinstances they testified to, the offending employees in-volved either were terminated or quit.As indicated above, numerous employees (Burkeen,Fitzgerald, Jordan, Hickman, and Morris) testified thatboth before and immediately after the September 5termination Eden asked them to contact him if theywanted to work for AAA. Jordan testified he heardEden, on the day of the layoff, say that anyone inter-ested in a job should see him later. Fitzgerald testifiedthat on the day of the layoff Eden indicated that ifanyone wanted to come back to work he would beavailable in his motel room. Eden, by his own admis-sion, asked some of the employees to work for AAA. Inour opinion it would beanomalousto find that theemployees were terminated for unsatisfactory perform-ance and then find they were offered reemployment.For to find that Respondents were willing to reemploythem refutes the contention that their work was un-satisfactory." Yet, this is in effect what the Trial Exam-iner did, since he found that "not only did AAA con-tinue in employment those men who were previouslyhired by [Simms Electric] but, in addition, when newemployees were hiredas replacementsmany of thesewere members of and carried `tickets' in the IBEWfrom various localssituatedin different parts of thecountry." Eden admitted, however, that, while therewere men from other locals on the job after AAA tookover, no members of Local 835, exceptMassengill, a" Respondents in their brief to the Trial Examiner contend that all of theSimms Electric employees were engaged in unprotected activity After ad-mitting there was proof Eden stated the job would go nonunion if greaterprogress were not made,they assert that such statements were lawful state-ments of proper employer action if unprotected activity was not abandoned.We do not agree Proper employer action, to the contrary,would have beento ferret out and terminate any unsatisfactory or unqualified employee forthe reason set forth in the Act as a defense to an alleged 8(a)(3) violation-namely, "cause "" In fact in their brief to the Trial Examiner the Respondents concedethe point that the employees were offered continued employment.The Respondents state-In any event, no backpay should be awarded employees[T]he proofshows that Eden offered employees continued employment,either sin-gly, or in a group251foreman, had been hired. The conclusion is inescapablethat Respondents were willing to hire union membersso long as these union members were willing to workon a nonunion job.In our opinion, the record herein, considered in itsentirety, reveals that the mass layoff of the Simms Elec-tric employees and the repudiation of the collective-bargaining agreement were simply an effort by the Re-spondents to avoid having to deal with the Union." Putdifferently, we are unable to adopt the principle that anemployer can get rid of a union by the simple expedientof firing all its employees and hiring others to take theirjobs. Accordingly, we find that Respondents' mass ter-mination of the employees of Simms Electric violatedSection 8(a)(3) of the Act.CONCLUSIONS OF LAW1.The Respondents, AAA and Simms Electric (orSimms-Sears Electric) are engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization as defined inSection 2(5) of the Act.3.By unlawfully threatening its employees, as foundherein, Respondents engaged in unfair labor practicesin violation of Section 8(a)(1) of the Act.4.By unlawfully terminating its employees on Sep-tember 5, 1969, as found herein, Respondents engagedin unfair labor practices in violation of Section 8(a)(3)and (1) of the Act.5.By unlawfully withdrawing recognition from theUnion and ceasing to operate in accordance with theterms of the collective-bargaining agreement, as foundherein, Respondents engaged in unfair labor practicesin violation of Section 8(a)(5) and (1) of the Act.256.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.7.Respondents did not violate the Act by any con-duct not found herein to constitute an unfair laborpractice." We are also of the opinion that the facts clearly support the inferencethat the sale by W Simms of his majority shareholdings in Simms Electricand the corporate reorganization of Simms Electricand AAA onSeptember2, just prior to the mass termination and takeover of the labor portion-of theSouthwestjob by AAA, wereattempted justifications by W. Simms of hiseffort to free himself from his collective-bargaining obligations under theSoutheastern Line Constructors Agreement" In adopting the Trial Examiner'sconclusion that Respondents'repudiation of their bargaining agreement with Local 835 violated Section8(a)(5), we note that, whatever the nature of the agreement initially, theUnion clearly represented a majority of Respondents'employees at the timeof Respondents'repudiation.Respondents so concede in their brief whenthey state, "And with their[the employees']termination went loss ofmajority status " 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE REMEDYHaving found that the Respondents engaged in cer-tain unfair labor practices we shall order the Respond-ents to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies ofthe Act.Having found that Respondents discriminatorily ter-minated all 29 of the Simms Electric employees weshall order Respondents to offer those employees (sincethere is evidence that one or more employees were alsoterminated on or about September 5 for cause, ourorder is limited to the employees who were terminatedfor "lack of work")immediate and full reinstatementto their former jobs on the Southwest job, if that job hasnot been completed, and to make them whole for anyloss of earnings they may have suffered as a result ofsuch unlawful termination by payment to them of asum of money equal to the amount they would haveearned from the date of their terminations to the dateof an offer of reinstatement or the date that the South-west job was completed less net earnings,if any,duringsuch period to be computed on a quarterly basis in themanner established by the Board inF W. WoolworthCompany,90 NLRB289, and including interest at therate of 6 percent per annum in the manner set forth inIsis Plumbing & Heating Co.,138 NLRB 716.Further, we shall order Respondents, in the eventthatRespondents have not completed the work re-quired of them under their contract with the SouthwestElectric Co-op Membership Corporation, to recognizethe Union, abide by the provisions of the SoutheasternLine Constructors Agreement, and bargain collectivelywith IBEW Local Union No. 835 until the Southwestjob is completed. We shall further order Respondentsto pay into the Southeastern Line Constructors Em-ployeesBenefit Board # 114 the payments whichwould have been paid into such fund but for Respond-ents' unilateral termination of such payments due tothe unlawful termination of their employees,plus inter-est at 6 percent per annum.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that the Respondents, AAA Elec-tric, Inc. and Simms Electric Co., Nashville, Tennessee,their officers,agents, successors,and assigns, shall:1.Cease and desist from:(a)Unlawfully threatening their employees that thejob will go nonunion if greater progress is not made.(b)Unlawfully terminating employees or otherwiseunlawfully discriminating in regard to their hire, tenureof employment, or any term or condition of employ-ment.(c)Unlawfully failing or refusing to recognize orbargain withIBEW Local Union No.835 as exclusiverepresentative of the employees in the following appro-priate unit:All employees employed on the Southwest Elec-tric Co-Op job,excluding guards and supervisorsas defined in the Act.(d) Unlawfully refusing to abide by the provisions ofthe Southeastern Line Constructors Agreement on theSouthwest job.(e) In any other manner interfering with,restraining,or coercing their employees in the exercise of any rightguaranteed in Section7 of the Act.2.Take thefollowing affirmative action which isfound necessary to effectuate the policies of the Act:(a) Offer to the 29 employees terminated on Septem-ber 5,1969,immediate and full reinstatement to theirformer jobs, if the Southwest job has not yet been com-pleted, and make each employee whole for any loss ofpay he may have suffered as a result of his terminationin the manner set forth in the section entitled "TheRemedy."(b) Upon request, recognize and bargain collectivelywith IBEW Local Union No. 835 until Respondentscomplete the work required of them under the contractwith the Southwest Electric Co-Op Membership Cor-poration of Brownsville,Tennessee.(c) Abide by the provisions of the Southeastern LineConstructors Agreement and pay into the SoutheasternLine Constructors Employees Benefit Board # 114 thepayments which they would have paid into such fundexcept for their unlawful termination of such pay-ments.(d) Preserve and, upon request,make available to theBoard or its agents,for examination and copying, allpayroll records,social security payment records, time-cards,personnel records and reports,and all otherrecords necessary to analyze the amount of backpaydue under the terms of this Order.(e) Post at their Jackson, Tennessee,jobsite,or, if theSouthwest job has been completed,at their Nashville,Tennessee, office, copies of the attached notice marked"Appendix."26 Copies of said notice, on forms providedby theRegional Director for Region 26, after beingduly signedby theRespondents'representatives, shallbe posted by Respondents immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondents to in-"In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading "POSTED BYORDEROF THE NATIONAL LABOR RELATIONSBOARD" shall bechanged to read "POSTEDPURSUANT TO A JUDGMENT OF THEUNITED STATES COURT OF APPEALS ENFORCING AN ORDEROF THE NATIONAL LABOR RELATIONSBOARD." AAA ELECTRIC, INC.253sure that said notices are not altered, defaced, or cov-ered by any other material.(f)Notify the Regional Director for Region 26, inwriting, within 20 days from the date of this Order,what steps the Respondents have taken to comply here-with.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT unlawfully discharge employeesor otherwisediscriminate against thembecausethey are unionmembers.WE WILL NOTunlawfully threatenour em-ployees.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in the exer-cise of their rights to self-organization,and to bar-gain collectively through representatives of theirown choosing.WE WILL offer to unlawfully terminated em-ployees immediate and full reinstatement to theirjobs on the Southwest Electric Co-Op job if thatjob has not been completed and make them wholefor any loss of earnings suffered as a result of theirunlawful terminations.WE WILL recognize and bargain collectively,upon request, with IBEW Local Union No. 835 asexclusive representative of the employees in thefollowing appropriate unit:All employees employed on the SouthwestElectricCo-Op job, excluding guards andsupervisors as defined in the Act.WE WILL abide by the provisions of the South-easternLine Constructors Agreement on theSouthwest Electric Co-Op job.WE WILL pay into the Southeastern Line Con-structors Employees Benefit Board # 114 any pay-ments which we would have paid into said fundbut for our unlawful termination of our employeeson September 5, 1969.AAA ELECTRIC,INC.(Employer)DatedBy(Representative)(Title)SIMMS ELECTRICCO.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 746 Federal OfficeBuilding,167 North MainStreet,Memphis, Tennessee 38103, Telephone 901-534-3161.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEBERNARD J. SEFF, Trial Examiner: Upon charges filed onDecember 22, 1969, by IBEW Local Union No. 835, affiliatedwith International Brotherhood of Electrical Workers, AFL-CIO, herein called Union, the General Counsel of the Na-tional Labor Relations Board, by the Regional Director forRegion 26 (Memphis, Tennessee) issued a complaint datedFebruary 13, 1970, against AAA Electric, Inc. and SimmsElectric Company, herein called the Respondents. With re-spect to the unfair labor practices the complaint alleges, andRespondents' duly filed answer denies, that Respondents (1)violated section 8(a)(5) of the Act by refusing to bargain withthe Union, (2) violatedSection 8(a)(3) of the Act by thedischarge of a group of employees, and (3) violated Section8(a)(1) of the Act by the foregoing conduct and by otherspecified statements and conduct of an admitted supervisorand agent.This case was tried before me at Jackson, Tennessee, onMarch 31 and April 1, 1970. All parties appeared and weregiven full opportunity to participate in said trial. Thereafter,the parties filed briefs which have been fully considered. Forthe reasons hereinafter indicated, I find that Respondent didnot violate Section 8(a)(1) and (3) of the Act.Upon the entire record in the case' and from my observa-tion of the demeanor of the witnesses while testifying underoath, I make the following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTS(a)AAA Electric, Inc. is a corporation with its principaloffice and place of business located at Nashville, Tennessee,where it is engaged in the electrical contracting business.(b) Simms Electric is a corporation with its principal officeand place of business located at Nashville, Tennessee, whereit is engaged in the electrical contracting business.(c) During the past 12 months, AAA Electric, in the courseand conduct of its business operations, purchased and re-ceived in Tennessee materials and supplies valued in excessof $50,000 directly from points located outside the State ofTennessee.'Unless otherwise indicated, the factual findings herein are based onevidence concerning events which transpired in 1969 254DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d)During the past 12 months,Simms Electric, in thecourse and conduct of its business operations,purchased andreceived in Tennessee materials and supplies valued in excessof $50,000 directly from points located outside the State ofTennessee.(e)During the past 12 months,Simms Electric furnishedservices valued in excessof $50,000 to the Southwest ElectricCo-OpMembership Corporation of Brownsville,Tennessee,which is a public utility system providing electrical service inTennessee,having annual gross revenues in excess of $250,-000.AAA Electricis now,and has been at all times materialherein,an employer engaged in commerce within the mean-ing of Section 2(6) and(7) of the Act.Simms Electric was, until on or about September 4, 1969,an employer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.Until on or about September 4, 1969,when Simms Electricceased business,Simms Electric andAAA Electricwere affi-liated concerns with common ownership and officers whoformulated and administered a common labor relationspolicy affecting the employees of said companies,and saidcompanies constituted a single integrated business enterprise.II.THE UNIONThe Unionisnow,and has been at all times materialherein,a labor organizationwithin themeaningof Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Introduction: The Issues and the Alleged Unfair LaborPracticesThe Respondents admit that they are employersengagedin commerce within themeaningof the Act. Both companiesin their answers deny knowledgeconcerningthe volume ofbusinessdone by each of them in the 12 months preceding thedate of theissuanceof the instant complaint. Bothcompaniesalso deny that all of their employees employed on the South-west Electric Co-Op job, excluding guards and supervisors asdefined in the Act, constitute a unit appropriate for the pur-poses of collectivebargaining.Each of the Respondents ad-mitsthat all linemen,groundmen,and operators, includingtrainees,employed by the Southwest Electric Co-Op jobmight be considered by the Board to constitute an appropri-ate unit withinthe meaningof the Act.AAA admits that Wiley C. Simms is the owner of AAAand further that prior to September 2, 1969, he owned stockin SimmsElectric Company. AAA further admits that priorto September 2, 1969, Walter Sears was president of AAAand vice president of Simms Electric, that AlleneSimms waspresident of Simms Electric, and that Randell Eden was thejob superintendent for Simms Electric and subsequentlybecame the job superintendent for AAA. It further admitsthat at all times material Wiley Simms would be consideredits agent andthat prior to September 2, 1969, Walter Searsin like manner had been considered its agent. It denies thatAllene Simmswas itsagent and that Randell Eden was, priorto September 8, 1969, its agent.On February 29, 1969, AAAElectric made a successful bid on a job for electrical contractwork with the Southwest Electric Co-Op Membership Corpo-ration of Brownsville, Tennessee, to change out and buildnew powerlinesfor surrounding counties. It is further admit-ted by AAA that it subcontracted the labor on the so-calledSouthwest.Co-Op job forSimmsEleotric Company but de-clares that the work began on or about April 9, 1969. AAAadmits that it subcontracted the labor on the so-called South-west Co-Op for Simms Electric Company butstates in itsanswer to the General Counsel's complaint that the workbegan on or about April 9, 1969.It is not denied that Simms Electric did obtain employeesfor the Southwest Co-Op job and for another job in Jackson,Tennessee, through the Union. This admission in RespondentAAA's answer does not concede that Simms Electric recog-nized the Union as the collective-bargaining agent for itsemployees but it does admit thatSimmsElectric did obtainemployees for the Southwest Co-Op job and for another jobin Jackson, Tennessee, through the Union. The GeneralCounsel's complaint alleges that pursuant to the agreementof Simms Electric and the Union, such work was performedin compliance with the terms of the Southeastern Line Con-structors Agreement, which is a collective-bargaining agree-ment.Simms in its answerstatesthat under its contract it wasobligated to provide only the labor and supervision for the joband that the work under this contract began on or about April9, 1969.Prior to the commencement of work on the SouthwestElectric Co-Op job Simms alleges that it made arrangementswith the Union to obtain employees through the Union forthe job, that it dealt with a representative of the Union withrespect to the terms and conditions of employment, and thatitwas generally agreed with the Union that the work wouldbe performed in accordance with the provisions of the South-eastern Line Constructors Agreement.Simmsfurther admitsthat in addition to obtaining employees through referral fromthe Union the parties generally complied with the terms ofthe aforesaid agreement and that it made payments as allegedto the benefit board.Simms states that progress on the aforesaid job was com-pletely unsatisfactory and that despite its best efforts it couldnot obtain desired production. In August, 1969, the situationbecame critical and did not improve,Simmswas informed,aftermeetings with representatives of AAA Electric, Inc.,that its contract was being cancelled. Accordingly, on orabout September 5, 1969, it delivered final employee pay-checks to the foreman, with instructions that the employeeswere to be informed that its contract had been cancelled andthat their services would no longer be required. Simms con-cedes that he asked that AAA Electric take over the work,and that it hired some of the former Simms' employees, in-cluding its job superintendent, Randell Eden. Simms deniedthat since on or about September 4, 1969, it has ceased tooperate. It does admit however that thereafter AAA Electrichas performed the work on the Southwestern Electric Co-Opjob.The General Counsel contends that on or about September4, 1969, AAA Electric unilaterally withdrew recognitionfrom the Union and has, since that time, refused to recognizetheUnion as the collective-bargaining agent for the em-ployees in the unit set forthsupraby the General Counsel.Furthermore on or about the same date, September 4, AAAElectric unilaterally stopped accepting employees by referralfrom the Union and stopped making payments for the South-eastern Line Constructors Employees Board No 114. TheGeneral Counsel alleges that on and after September 4, Re-spondent by its Job Superintendent Randell Eden, at theRespondent's warehouse in Jackson, Tennessee, offered em-ployee benefits and a bonus if the employees would continueworking for him on a nonunion job. There are otherallega-tions in the General Counsel's complaint to the effect that thesame job superintendent Eden, at the jobsite near Beach Bluff,Tennessee, threatened an employee by telling him that the jobwas going nonunion if production did not increase. Similarlythere are other allegations in the complaint to the generaleffect that Eden at various jobsites threatened employees that AAA ELECTRIC, INC.unlesstheir work improved substantially the job would becompleted by nonunion labor.Thus, it is the contention of the General Counsel that Edenthreatened certain employees that unless their productionimproved markedly they would be fired and the job would becompleted by nonunion employees.Respondents jointly deny the commission of unfair laborpractices. Simms states that no threats or inducements weremade by Eden designed to encourage the employees to relin-quish membership in the Union. Its contract with AAA wascancelled when the work was progressing badly, and finallyon September 5 AAA paid off its complement of employeesand stepped out of the picture. At this point Simms took overthe operation of the job on its own and continued to functionwith Eden as the job superintendent. RespondentSimms ear-nestly argues that it was never its intention nor did its agentsever attempt to interfere with the membership of the men inthe IBEW but that Eden insisted that the job, which had beenproceeding very slowly and inefficiently, be immediately im-proved; otherwise he would be compelled to secure employeeswho would do the job as rapidly as it should be done. It wastestified to by Eden that he himself had a "ticket" (member-ship card in the IBEW) for about 15 years and that thepresident of the Company, Sears, also has been a member ofthe Union for many years. When it became apparent that theemployees did not intend to change their working habits oraccelerate their efforts to complete the job, Eden approachedmembers of the working force and told them that he had noobjection to their continuing on the job if they would do thework required of them. However, in the event that they didnot improve and did not much more rapidly complete theirassigmmnents he would have no alternative except to dismissthem and hire people who would do the required work. It isnot denied by either of the Respondents that they were partiesto the so-called Southeastern Line Constructors Chapter-NECA Agreement with Local Union 270, 429, 474, 760, 835,846, 934, and 1925 IBEW.This agreement which became effective August 1, 1968,was to remain in effect until September 1, 1970, unless other-wise cancelled according to its terms.Employee Burkeen testified that on the day he was laid offat the warehouse in Jackson, he had a conversation with Mr.Eden. No one was present except Eden and Burkeen. Edenoffered Burkeen a job and said "It would be pretty good payand pretty good benefits, and probably be a bonus at the endof the job." In response to this offer, Burkeen said "So, I justtold him I couldn't drop my ticket. So that's as far as it went."Witness Fitzgerald testified that the first time he spoke toEden, which was about 2 or 3 weeks before the layoff at BeechBluff,Tennessee,while only Fitzgerald and Eden werepresent within earshot of each other, Eden told him that"Sears and Simms had decided that they did not seem to begetting enough done someway or another and that they werefixing to go nonunion and he [Eden] had talked them intostaying union for a little while longer but there was a possibil-ity that the job was going to go nonunion." There were othersworking at the time this conversation took place but Edenand Fitzgerald were in a truck during this conversation andno one else heard them. Once again, about 3 days before thelayoff, approximately the 2nd of September, Fitzgerald wasover on the Law Road job about 15 miles northeast of townand once again only Fitzgerald and Eden were present. Atthistime,Fitzgerald testified that Eden told him it was defi-nitely going nonunion but he said he would like to haveFitzgerald stay on as an employee of AAA. Fitzgerald askedhim about the pay and Eden said he would pay alinemanwhat a lineman was worth, there would be no set scale. Healso said there would be a bonus but this would depend on255how well the Company did during the year. Eden said thathe himself was going to stay on the job and Fitzgerald askedEden if Fitzgerald would lose his ticket. Eden replied that hewas prepared to give it up, that the Company had offered hima pretty good job. Wherever in the course of the testimony theword "ticket" is used this means a union card. Fitzgeraldreplied that he would think about the offer but that that wasthe extent of the conversation. Thereafter on the followingFriday, September 5, Fitzgerald had another conversationwith Eden. Fitzgerald testified that some boys were workingfor Eden that he knew. He went down to see some of themat a motel where they were all staying and Randall Eden wasin the room. Fitzgerald said there were about 10 or 15 mensitting around talking, and Eden came in and had a conversa-tion with Fitzgerald. Fitzgerald testified that Eden said "hiswork was all right and that he'd like for him to come backto work." Fitzgerald told him he didn't think he would giveup his ticket. Eden replied that there would be no hard feel-ings.The Trial Examiner inquired of Fitzgerald to find outwhether or not Eden had called a meeting of the formeremployees at the time the 15 were gathered together in themotel. The purpose of the question was to ascertain whetheror not the 15 were gathered there because they were sum-moned or invited, or had just heard about this meeting whileon the job. Fitzgerald's answer was that the meeting in themotel was a drinking party. This drinking party took placeafter work.Fitzgerald said thatin generalEden made the statementthat if any employees wanted to come back to work he wouldbe available at the hotel at his room and he gave his roomnumber. Fitzgerald went on to say that in the conversationshe had with Eden he asked Eden if the job superintendent hadtalked to other employees about the situation. Fitzgerald fur-ther testified that he asked Eden if he came back to work orhad he offered jobs to the others and Eden replied that he hadtalked to several other men. The only name he mentioned wasBillyMassengill. Eden thought that Billy Massengill wouldstay with the Company. Fitzgerald commented that he didnot think that Massengill, who had an 18-year ticket with theUnion, would give it up. Eden replied that he had talked toMassengill and it was his impression that Massengill wouldstay on the job. It was further brought out on cross-examina-tion that Fitzgerald had at one time been a foreman on theSouthwest job. In addition to Fitzgerald, Massengill andRobert Jordan were also foremen on this job. Fitzgerald wenton to say that all of the men whom he mentioned were mem-bers of Local 835 and had been referred to the AAA or toSimms by Union representative Tilghman or through theUnion hall.Employee Hornsby testified along parallel lines and to thesame effect as Fitzgerald. In the course of his testimonyHornsby said Eden told him the job was going to have to gononunion and asked Hornsby if he wanted to stay on andwork for Eden. Hornsby said he asked Eden if the job wasgoing to be nonunion. When Eden replied in the affirmativeHornsby said that he did not want to give up his union cardand therefore he would not consent to work for the newcompany under these conditions. In response to this remarkEden said, "Well, if you change your mind, let me know."And Horsnby said okay.Employee Jordan stated that he worked for AAA fromMay until September 5, 1969, at which time he was laid off,ostensibly due to lack of work. Jordan testified that he hadbeen a line foreman on the Southwest job. Jordan testified toa conversation that he had with Eden in the course of whichhe asked Eden how the job was going and Eden replied thatoverall it was not going very well and he further stated that 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDif things did not shape up better he wasgoing tohave to dosomethingdifferent. Jordan said he had used about 60 percentof his labor time and only had 20 percent of his work doneand on this basis Eden said he would have to go nonunion ifthe performance on the job did not improve.In the course of cross-examination Jordan stated that therewere three foremen, himself,Massengill, and Fitzgerald.Later on a Mr. Claude Ballard took the place of Fitzgeraldand was later promoted to general foreman. The way itturned out Massengill stayed on but Jordan was the onlyforeman for the entire period of time. The rest of the em-ployees were elevated from the line job or whatever work itwas that they were doing. Jordan testified that he heard Edenmake a statement that if anybody was interested in continu-ing work they could see him later.Witness Lloyd Pitman testified,inter alia,that Eden spoketo a group of about 15 men while they were on the job andsaid, "If we worked, it look like the job is going to have tobe-we weren't getting enough work done and the job wasgoingto have to make a change. It would have to be finishednon-union."Employee witness Morris testified that about 3 or 4 daysbefore the layoff slips were distributed Eden was present talk-ing to a bunch of men. Eden made the statement that ifsomething wasn't done about the working conditions thatorganized labor wouldn't finish the job. Morris also said thatwhile he was getting his tools together and putting them inhis car Eden said to him "I suppose you know by now the jobis goingnon-union," and Isaid,"Yes, sir. By now I haverealized that." Eden then said, "If you care to stay and workas non-union, I'll be glad to have you." I told Mr. Eden thatIwouldn't jeopardize my union card and he said he did notblame me. I understand. If you ever need any work and I canput you to work I'll be glad to." Duringcross-examinationMorris said that the only time Eden talked to him personallywas on the 5th of September, which was the day on which hereceived his layoff slip. At thistimean employee namedDelmus Warren was with him when Mr. Eden came up andsaid the job wasgoing nonunion.On redirect examination theGeneral Counsel brought out the fact that Delmus Warrenwas now working for Local 84 in Atlanta, Georgia.Employee Jack Tulley testified that while he was workingon Law Road and Beech Bluff, which was part of the South-west job, he received a layoff slip. The reason given for thelayoff was lack of work. When asked if Morris heard Edendiscuss the job progress with employees, he said on one occa-sion he did. This took place about 2 days before the layoffwhile he was out on Law Road and Eden was there togetherwith a bunch of the men. There were about 12 or 15 menstandingaround at the time. Morris and an employee, LeonBowman,who is an operator, had loadedsomewire on thetruck. "We heard Eden talking and he said something aboutthe fact that he spent more money than he had had labor doneand he said he was going to get the job done even if he hadto gonon-union."Wiley Simms, testifying on direct for the Respondent, wasasked by the General Counsel if eitherSimmsElectric orAAA Electric had ever tried to secure the consent of South-west or REA or anyarrangementfor Simms to supply thelabor necessary to perform this contract. In answer to thisquestion Simms said they did not. The next question askedby the General Counsel was whether the bonding companywhich provided the performance bond was notified of thearrangementbetween AAAand SimmsElectric.To thisquestion the answerwas again"No." Simms also testifiedthat he worked as an apprentice electrician for a period ofabout 10 years. He joined the IBEW assoon ashe was eligi-ble. He said he founded AAA Electric about 1960.Simms hasbeen the sole stockholder of AAA since its formation. At thetime the contract was bid on by AAA Simms was Chairmanof the Board of the Company and the contract referred torelates to the Southwest Co-Op contract. It was further tes-tified to by Simms that when Simms Electric Company wasformed, and up until early September 1969, he, Wiley Simms,was the majority stockholder in the Company. Simms con-tinued by testifying that after his Company was awarded thelabor part of the contract that was given to Simms Electric,he was given 120 days for the completion of the job. This wasfurther explained to mean that the 120 days covered 120working days-meaning 6 days a week. During inclementweather very little work was done.Simms explained that his main responsibility, after theexecution of contract referred tosupra,was to see thatmaterial was there, the equipment was adequate, and the jobprogress was kept up to date. It was further brought out thatSimms had no difficulty furnishing sufficient equipment orobtaining the necessary materials for the completion of thejob.However, despite these facts, the job was not moving.Sometime in June or early July, Simms started to spend quitea bit of time at Jackson personally observing the Jackson job.At this point in time it was being run as an on-the-site opera-tion under the supervision of Eden. Simms had many conver-sations with Eden. He also had numerous conversations withSears.As explained by Simms he understood that Edenworked for Sears and that Sears relayed orders that neededto be given to Mr. Eden. During the period in June and JulySimms spent from 4 to 6 weeks in Jackson, Tennessee, visitingthe jobs, examining them, checking to see if there was ade-quate equipment available and also if the necessary materialwas on hand. Simms underscored that fact that he talked toEden, went over the problem that the job was not moving,and said Eden could not get the job rolling. Simms told Edenthat if he did not show real progress something would haveto be done about it. In explaining what Simms saw when hewent out on the job, he remarked that he would find 8 or 10men around a pole. One would be up on the pole at work andthe others would be standing around doing nothing. Atanother time he found the foreman and his crew under ashade tree while the foreman was sitting around whittling. Inconclusion Simms testified the men just were not working. Noattempt was being made to step the job up. Simms thenparaphrased the testimony of the General Counsel's witness,Pitman, who had testified on the day before that he, Pitman,would find a crew going and a crew coming but he never didfind one staying. Finding that progress was painfully slow,Eden said that Frank Fitzgerald, Claude Ballard and BillMassengill were selected as the foremen on the job. Simmsexplained the on-the-job responsibility of a foreman in anelectrical contract operation, such as the one at bar, by statingthat the foreman's task is to lay out the work for his men andthen see that it is completed. After Eden suggested the use ofa general foreman, Bill Massengill was given this job. ClaudeBallard was set up as the foreman to replace Massengill.These changes were made approximately during the first partof August. After they were made Simms testified that thepersonnel realignments not only did not improve things butin fact the job seemed to be getting worse. Under these cir-cumstances Simms says he advised Eden that he, Simms, wastaking the job back and going to perform it himself. Simmsasked Eden to come to work as his superintendent. Edenagreed to accept this responsibility and so far as Simms couldrecall the exact day upon which this assignment was made toEden was August 29. On September 5, the AAA Companytook back the job that was in progress and started to workon the job September 8. On September 5 the activity of SimmsElectric terminated. AAA ELECTRIC, INC.From the start of the contract to September 5 Simms Elec-tric had completed 21.9 miles of the contract. They had ex-pended 873 hours per mile. From that date until March13-when Simms brought his records up to date-AAA hasbuilt 65.9 miles and expended 459 hours per mile. Takingeverything into consideration and the time during whichSimms was performing the job, ideal weather conditions pre-vailed. That part of the job performed by AAA took placeduring a period of time when weather conditions were ad-verse. AAA was compelled to pull their equipment into posi-tion with a bulldozer. Simms was able to drive his into posi-tion. In Simms' opinion there was a general slowdown ineffect until AAA took over.In describing the differences in terrain in the area in whichSimms was operating and in which AAA had been operating,Simms said the terrain is identical. At the time Simms ter-minated the Simms Company labor portion of this contract,Simms stated that he had expended 110 days of the 120allotted for the job under the terms of the contract. Simmsinstructed Eden to hire anybody that he could and that he,Simms, would assist by running ads in all the papers in theSoutheast. It took Eden about 30 days to get a working crewtogether. Since that time they have been working constantly.While the witness Simms was being cross-examined by theGeneral Counsel, he was asked a question as to why he con-cluded that the job just was not being properly done. Hisanswer was that the more Mr. Eden tried to do to straightenthe job out the worse it became. When he was further askedwhether there might have been a supervisory problem in-volved, he said that he had thought that over but in hisopinion there had been a general slowdown on the job. Inorder to further explain this conclusion Simms said "I justmean that none of the men were attempting to work." When-ever Simms discussed this with Eden, Eden would reply, "Oh,well, I've talked it over with the foremen and they say thatthe men just aren't doing the work." Furthermore, Simmstestified that when Eden told him that he had talked to theUnion representative Tilghman about the fact that the menwere not doing the work they should have been doing, Tilgh-man personally came on the job two or three times and askedthe men to speed the job up. Simms' conclusion about the factthat the job was going very badly did not come merely fromwritten reports. It was based upon his (Simms') spending 4to 6 weeks riding on the job, observing the men standing ina bunch, and catching them riding in the vehicles. It was clearto Simms that they just were not working.Simms said that he first became worried about the job inMay when he was receiving reports as to the number of milescompleted and the number of days consumed by the workbeing completed.The testimony of record on this point shows the following:Q. Now, Mr. Simms, in your opinion wasn't part ofthe reason for the work going slow simply because themen were having to abide by the working rules in thisunioncontract?A. It was my opinion, had they abided by the workrules they would still be on the job, all of them.Q. Well, wasn't your changeover from Simms to AAAjust an effort to free yourself from the obligations of thesework rules?A. No. We are-I say, "we"-AAA is abiding by thework rules today.Q. You told us yesterday, I believe, that you hadn'tcomplied with the terms of any labor agreement sinceAAA took over the job.A. There's a difference in work rules and labor agree-ments.257Q. I'm talking about the work rules contained in theSoutheastern Line Constructors Agreement.A. We abide by those, or do better than that.Q.Well, now, how do you abide by that?A. There are set rules among all the linemen, whetherthey be union or nonunion. They are all the same nation-wide.Q. Well, now, you testified that you abide by the rulesof this contract,and Iwant to know what they are? Whatrules are these you are speaking of that you are abidingby?A. I'm not abiding by any of the rules of the contract,but the working conditions.Q.Well now, isn't it a fact that one reason for theincreased and progress of this job since AAA took it overis that they don't have to abide by the work rules andthat contract?A. No. The work rules-Q. Did you tell your job superintendent to fire thosemen that weren't abiding by the rules?A. I told Mr. Sears about it, and it was my under-standing that some people were fired. It's also my under-standing that the next morning they would have to putthe men back to work.Q. Now, isn't it a fact that you did fire some men onthat job for not being qualified to do the work?A. I don't know.Mr. Simms was then shown GC exhibit No. 3 which is a listof employees furnished by Simms Electric covering the periodfrom April 9, 1969, to September 5, 1969, listing the em-ployee, the date of employment, job classification, date oftermination, and the reason for termination. The GeneralCounsel then queried Mr. Simms to find out if it was not afact that an employee named Ed Carsley and another em-ployee named Earl B. Goodman were terminated respectivelyon July 8 and September 9. To the question as to whether thisinformation was accurate, Simms gave the following answer:Might I add this, that I do recall some of it now. Mr.Eden told me that if an out of townman wasfired, therewas nothing said about it, but if a local individual wasfired, that he had to be put back to work the next daywhen the Union steward insisted on restoring local mento jobs they had been fired from.Simms was asked whether it was true that the work per-formed by Respondent Simms was more difficult than thejobs being handled by AAA. Simms said that a portion of thework was a bit harder and more complex but to balance thepicture out in proper perspective much of the work done bythe Simms Electric Company was quite a bit easier than someof the work done by the AAA CompanyIn corroboration of the testimony offered by Simms, Re-spondents queried Massengill, and upon being asked whetherhe could make some explanation as to why the job was goingslowly Massengill said it was difficult to give a precise exam-ple of what he meant but he could give some testimony aboutone job on 45 South. On this job there were two journeymenand ground men cutting in a pole top switch. One of the menwas Ed Carsleyand one wasGrady Hopkins. Thesemen werethe two journeymen linemen. Massengill said it took them 9hours to cut in the switch and it still was not finished. Atpresent, putting in the same work, with the same type ofswitch and the same structure, the task takes about an hour.Massengill testified that he was having a lot of trouble gettingthe work done and since the time when he was set up as ageneral foreman things had become so bad that he just couldnot take it any longer. He testified: 258DECISIONSOF NATIONALLABOR RELATIONS BOARDIwent to the superintendent and I told him if this wasunion labor, I didn't want any part of it, to cut me backtomy tools.He said, 'I can't cut you back to your tools. He was senton the job as a foreman,' he then said, I'll cut you backas a foreman and I said `all right.' He took me back toforeman for either 2 or 3 days. Massengill went to Tilgh-man and asked him to be cut back to his tools and he saidall right you go back to your tools Monday morning.Massengill explained that he made the request to go backto work with his tools because the work wasn't beingdone and he was responsible for getting it done and hejust couldn't get the men to perform the work the waythey should have done it.General Counsel on cross-examination brought out thatMassengill had fired Carsley and an employee named Lessen-berry was asked to quit and that he did in fact quit. Further-more, the General Counsel called attention to the fact thatHopkins,. who was described by Massengill as being withCarsley and taking 9 hours to install a switch, also quit. Asthe testimony further developed the General Counsel askedMassengillif he did not have the authorityas the generalforeman to fire any employees that were not doing their jobs.Massengill's answer was as follows:I thought I did, sir, but we let them go, but they cameback and told us we had to put them back to work. Whenpressed to give an example of the situation he had justdescribed Massengill said that he fired Burkeen but theUnion came back and requested that he be put back towork and as the result of this request having been madeby the Union steward who talked to the business agent,Franklin Fitzgerald, Fitzgerald came back and he hadme and Eden put the man back to work if he would goon and do his work. In further explanation of the waythe men were laying down on the job Massengill ex-plained that the men would come off pole which theycould get on their truck and drive to the next pole andsometimes it would take 30 to 40 minutes to drive fromone pole to another and get the tools back that in orderto go up on the pole. Massengill further testified thattwo-thirds of the men of the crew behaved in thisfashionand took excessive time to go from one pole to another.Massengill said he had authority to discharge the em-ployees. He did discharge them but thereafter found that hisdischarges represented an excercise in futility, because afterthe men were discharged the Union came to see him and,upon being pressured on behalf of the dischargees, he putsome of them back to work. Massengill was careful to diffe-rentiate his complaint about the fact that if the job was notbeing done that his previous testimony might have indicateditwas not being done becauseunion menwere on the job. Toexplain this statement Massengill testified, "I don't say it wasthe Union, but I say it was the men that was on the job, andthey were union men." It seems clear that despite furthervigorous cross-examination by the General Counsel, Massen-gill,when he again reiterated that he had said, "If this isunion work, I don't think I want any part of it" and hewanted to be put back to his tools, the comment that he madewith relation to union work was in expression of his exaspera-tion with the fact that when some employee did not do his jobproperly and was fired, the firing simply did not work becauseshortly thereafter the union steward would come in and askthat the discharged employee be put back to work again.The Respondent called as its major witness job superinten-dent Randall Eden. Eden testified that he is a journeymanlineman, that he has been in that classification since 1955, andthat he has been a member of the IBEW for many years. Inhis direct examination Eden stated that the Union representa-tive,Tilghman, furnished him employees under the South-eastern Line Agreement and he stated the following conclu-sionsfrom his experience as job superintendent for bothSimmsElectric and AAA:I don't know, we just never could get the job to rolling.I'd say a big majority of the men, I felt, wasn't qualifiedto do the work, that he had sent, I said, "he." I meanLocal 835. There was some good men that came out ofthe local. There were a few of the men that really tried,but the majority of the men, they didn't care about thejob. It didn't make any difference to them if the workwent on or if it stopped. They acted to me like theywanted to see if a 6 or 8 month's job lasted 2 or 3 years.In an effort to secure cooperation and speed up the job, Edensaid that he talked to the job steward, the foreman, some ofthe linemen, some of the ground men, and some of the opera-tors. In response to his exhortations Eden testified that themen to whom he spoke agreed with him that the job wasgoing too slowly. In addition to his own direct efforts to speedthings up Eden spoke to Tilghman and on two occasions heknows that Tilghman spoke to the men. On one occasionEden said he heard Tilghman got pretty rough with them. Hetold them that if they did their jobs Local 835 wasgoing tocooperate and that would be fine. He then told them to go towork and get the job done. Tilghman was no more successfulin galvanizing the men into doing their work than were Re-spondent's supervisors. In a word the men simply refused todo the work assigned to them.B.Concluding Findings and AnalysisWhether or not AAA and Simms constituted a single inte-grated business enterprise, I concur with the position takenby the Respondents on the point that neither of the Respond-ents can escape legal liability under Section 8(a)(5) of the Act.Respondents in their jointly filed brief speak to this aspect ofthe case as follows:. it is apparent from the proof in this case that respon-sibility for unfair labor practices, if such there be, cannotbe avoided on the sole basis that two separate and dis-tinct corporations are involved.Whether Simms be re-garded as thealter ago,or the agent,of AAA,at leastup to and including September 5, or AAA, as successorto Simms, the employers realize that it would be futileto argue that AAA could avoid responsibility on thebasis of its separate and distinct corporate status.I do not pass on nor concur with that portion of the abovequotation from Respondents' brief which iterates and reiter-ates its argumentthatAAA andSimms are separate anddistinct corporations. The facts of record make it abundantlyclear that the work completed by AAA was the identicalwork previously performed by Simms. The materials andequipment employed were also thesame.The job done byAAA was supervised by the same job superintendent. Someof the same employees remained on the job and certain of therestwere invited to continue their employment under thesame wages as were paid by Simms.There was, however, one significant and undisputed differ-ence with respect to working conditions. It is admitted by theRespondents that when AAA supplanted Simms, to againquote from Respondents' brief, "Since taking over the South-west job, AAA has not abided by any collective bargainingagreement with any union." It is further admitted that AAAunilaterally terminated the oral agreement with the IBEWunder which Simms was operating when it ceased to deal withthe Union and ceased making payments to the SoutheasternLine Constructors Employees Benefit Board # 114. It alsoceased accepting employees through referral from the Union. AAA ELECTRIC, INC.To the extent that it refused to continue to bargain with theIBEW and ceased making payments to the Union's BenefitFund, I find AAA violated Section 8(a)(5) of the Act. As tothese admitted violations I will recomment that an appropri-ate remedial order be issued against AAA.I further find that job superintendent Eden did not threatenany of the Union's members that if they did not relinquishtheir membership in the said Union and give up their "tick-ets" they would be fired. From the credible testimony of therecord of all the witnesses I conclude and find that Eden didin fact tell the men, some singly and some in groups, thatunless they performed the work required of them they wouldbe replaced by men who were willing to do the work theywere hired to do. I also find and conclude that not only didAAA continue in employment those men who were previ-ously hired by Simms but, in addition, when new employeeswere hired as replacements many of these men were membersof and carried "tickets" in the IBEW from various localssituated in different parts of the country. Eden not only didnot discriminate against any men because of their member-ship in the charging Union but he expressed regret that thejob would be completed on a nonunion basis. In fact Edentoldmany of the men that operating without the Unionwould probably cost him his "ticket" and he had been a loyalmember of the IBEW for about 15 years. From the totalityof the evidence adduced from Eden I found him to be anhonest witness who told a straightforward story and whoremained unshaken despite the General Counsel's vigorousand well conducted cross-examination. I find and concludethat neither of the Respondents was guilty of either independ-ent violations of Section 8(a)(1) or 8(a)(3) violations and Iaccordingly recommend that all such allegations in the com-plaint of 8(a)(1) and (3) violations be dismissed. Respondentsdischarged all employees who refused to work for perfectlyvalid economic reasons and I so find.Respondents argue in the joint brief that although theycomplied with the terms and conditions of the Agreementbetween Southeastern Line Constructors Chapter-NECA atleast up to the time AAA supplantedSimmsas the contractoron the Co-Op construction project-neither company wascontractually bound to observe the terms of the Agreementbecause it was oral. There is no ment to this argument.IV THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEIt is found that the activities of the Respondent set forthabove in Section III, occurring in connection with the opera-tions described in Section I, have a close, intimate, and sub-stantial relationship to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V THE REMEDYAs it has been found that the RespondentAAA has en-gaged in certain unfair labor practices,it is recommendedthat the Board issue the RecommendedOrderset forth belowrequiring Respondent to cease and desist from said unfairlabor practices and to take certain affirmative action whichwill effectuate the policiesof the Act.Upon the basis of the foregoing findings of fact and uponthe entire record in the case,Imake the following:CONCLUSIONS OF LAW1.The Respondent AAA is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2592.The Union is a labor organization as defined in Section2(5) of the Act.3.By engaging in conduct found to be violative of the Actas set forth in Section IIIsupra,the Respondent has engagedin and is engaging in unfair labor practices within the mean-ing of Section 8(a)(5) of the Act.4.Respondent did not discriminatorily either lay off ordischarge any of its employees as alleged in the complaint.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the above findings of fact and conclusionsof law and upon the entire record in the case, it is recom-mended that Respondent AAA, its officers, agents, succes-sors, and assigns,shall:1.Cease and desist from:(a) Failing to pay into the Southeastern Line ConstructorsEmployees Benefit Board # 114 the payments which it wouldhave paid into said fund but for its unilateral termination ofsuch payments.(b)Making up the payments customarily due and owing tothe said Benefit Board # 114 which have remained unpaidfrom the date when it ceased making the payments.(c) Refusing to bargain collectively with IBEW Local Un-ionNo. 835, Affiliated with International Brotherhood ofElectricalWorkers, AFL-CIO, for whatever period of timeit takes to complete its Southwest Electric Co-Op Member-ship Corporation of Brownsville, Tennessee, in the followingunitof AAA employees:All employees employed on the Southwest Electric Co-Op job, excluding guards and supervisors as defined inthe Act.IT IS FURTHER RECOMMENDED that all other allegationsof the complaint not foundsuprabe dismissed.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Pay into the Southwestern Line Constructors Em-ployees Benefit Board # 114 the payments which it wouldhave paid into the said fund but for its unilateral terminationof such payments.(b)Make up to the said fund the payments which have notbeen paid starting from the date when it ceased making saidpayments.(c) Bargainingcollectively with IBEW Local Union No.835 during the time it will take until AAA completes thework required of it under its contract with the SouthwestElectricCo-Op Membership Corporation of Brownsville,Tennessee, in the following bargaining unit:All employees employed on the Southwest Electric Co-Op job, excluding guards and supervisors as defined inthe Act.(d) Post at its Jackson, Tennessee, jobsite a copy of theattached notice marked"Appendix."2 Copies of said notice,on forms provided by the Board's Regional Director for Re-'In the event no exceptions are filed as provided by Sect 102 46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions, recommendations, and Recommended Order herein shall, asprovidedin Sec. 102 48 of theRules and Regulations,be adopted by theBoard and become its findings, conclusions, and order,and all objectionsthereto shall be deemed waived for all purposes. In the event that theBoard's Order is enforced by a judgment of a United States Court of Ap-peals, the words in the notice reading"Posted by Order of the NationalLabor Relations Board" shall be changed to read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board " 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDgion 26, shall, after being duly signed by the Company au-thorized representative, be posted by the Company immedi-ately upon receipt thereof and maintained thereafter for 60consecutive days in conspicuous places, including all placeswhere notices to employees are customarily posted. Reasona-ble steps shall be taken by the Company to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(e)Notify the Regional Director for Region 26, in writing,within 20 days from receipt of this Decision, what steps havebeen taken to comply with the terms thereof.''In the event that this Recommended Order is adopted by the Board, thisprovision shall be modified to read: "Notify said Regional Director, inwriting, within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL pay into the Southeastern Line Construc-torsEmployees Benefit Board # 114 the paymentswhich we would have paid into the said fund but for ourunilateral termination of such payments.WE WILL make up to the said Board's fund the pay-ments which we have not paid starting from the datewhen we ceased making such payments.WE WILLbargaincollectively with IBEW Local Un-ion No 835 during the time it will take for us to completethe work required to complete our contract with South-westElectricCo-OpMembership Corporation ofBrownsville, Tennessee, in the following appropriatebargaining unit:All employees employed on the Southwest ElectricCo-Op job, excluding guards and supervisors asdefined in the Act.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise oftheir rights guaranteed under Section 7 of the NationalLabor Relations Act.AAA ELECTRIC,INC.EmployerDatedBy(Representative)(Title)Thisis anofficial notice and must not be defaced by any-one.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced, orcovered by any othermaterial.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board's Office, 746Federal OfficeBuilding,167 North Main Street, Memphis,Tennessee 38103 Telephone 901-534-3161.